Helvetia Asset Recovery, s




                           Fourth Court of Appeals
                                  San Antonio, Texas
                                      September 9, 2015

                                     No. 04-14-00569-CV

                                        Burton KAHN,
                                          Appellant

                                              v.

                          HELVETIA ASSET RECOVERY, INC.,
                                     Appellee

                  From the 37th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2013-CI-18355
                        Honorable Michael E. Mery, Judge Presiding


                                        ORDER
Sitting:      Marialyn Barnard, Justice
              Patricia O. Alvarez, Justice
              Jason K. Pulliam, Justice

       The panel has considered the Appellant’s Motion for Rehearing and Reinstatement, and
the motion is DENIED.


                                                   _________________________________
                                                   Marialyn Barnard, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 9th day of September, 2015.



                                                   ___________________________________
                                                   Keith E. Hottle
                                                   Clerk of Court